                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


RICARDO NUNN,

              Plaintiff,                                   No. 17-10818

v.                                                         Honorable Nancy G. Edmunds

MICHAEL HENDERSON,
HUSAIN, and
FARRIS,

           Defendants.
________________________________________/

     OPINION AND ORDER ACCEPTING AND ADOPTING THE MAGISTRATE
      JUDGE’S OCTOBER 28, 2019 REPORT AND RECOMMENDATION [28]

       Currently before the Court is the magistrate judge’s October 28, 2019 report

and recommendation. (Dkt. 28.) The magistrate judge recommends dismissing the

remaining defendants in this case, Defendants Michael Henderson, Husain, and

Farris, due to Plaintiff’s failure to effectuate timely service and his failure to provide the

Court with valid addresses for these defendants. The Court is fully advised in the

premises and has reviewed the record and the pleadings. No party has filed

objections. “[T]he failure to object to the magistrate judge’s report[] releases the Court

from its duty to independently review the matter.” Hall v. Rawal, No. 09-10933, 2012

U.S. Dist. LEXIS 120541, at *2 (E.D. Mich. Aug. 24, 2012) (citing Thomas v. Arn, 474

U.S. 140, 149 (1985)). The Court nevertheless agrees with the magistrate judge’s

recommendation. The Court therefore ACCEPTS and ADOPTS the magistrate

judge’s report and recommendation.
       Accordingly, it is ordered that the remaining claims against Defendants

Henderson, Husain, and Farris are DISMISSED WITHOUT PREJUDICE, and

Henderson, Husain, and Farris are DISMISSED from this action. This order closes

this case in its entirety.

       SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: November 20, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of
record on November 20, 2019, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager
